    Case: 1:21-cv-01631 Document #: 2 Filed: 11/04/20 Page 1 of 5 PageID #:75




                           UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO



ROBERT L. REESE, Derivatively on Behalf of           Case No.    d;20CV886
Nominal Defendant FIFTH THIRD BANCORP,

                      Plaintiff,                                  J. McFARLAND
       V.




GREG D. CARMICHAEL, TAYFUN TUZUN,
FRANK FORREST, NICHOLAS K. AKINS, B.
                                                                                                     o
EVAN BAYH III, JORGE L. BENITEZ,                                                                              o-r.
KATHERINE B. BLACKBURN, EMERSON L.                                                                   •x       r-G
                                                                                                     o        rn-A-

BRUMBACK, C. BRYAN DANIELS, THOMAS                                                                            XT" -T1
                                                                                  w       J'T! C/•            X-X _
                                                                                                       I
H. HARVEY, GARY R. HEMINGER, JEWELL                                               'Zto--'-            XT
                                                                                                              "*"i tsz
D. HOOVER, EILEEN A. MALLESCH,                                                    Goc-                         o'stO
MICHAEL B. MCCALLISTER, MARSHA C.
                                                                                      Li —c j
WILLIAMS, JERRY W. BURRIS, DARRYL F.                                                                     to
                                                                                                               •rim
ALLEN, ULYSSES L. BRIDGEMAN, JR.,                                                                         o
                                                                                      —



JAMES P. HACKETT, KEVIN T. KABAT, and
HENDRIK G. MEIJER,

                      Defendants,

       and


FIFTH THIRD BANCORP,

                      Nominal Defendant.




    MOTION TO SEAL VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT


       Pursuant to Local Rule 5.2.1, plaintiff Robert L. Reese hereby moves the Court to issue an

order authorizing the sealing of his Verified Shareholder Derivative Complaint (the "Complaint").

The Complaint contains and refers to confidential Fifth Third Baneorp ("Fifth Third" or the

"Company") board materials that were produced to plaintiff by Fifth Third subject to a
    Case: 1:21-cv-01631 Document #: 2 Filed: 11/04/20 Page 2 of 5 PageID #:76




confidentiality agreement requiring that any court filings referencing the confidential material be

filed under seal.


        "[TJrial courts have always been afforded the power to seal their records when their

interests of privacy outweigh the public's right to know. But...the decision as to when judicial

records should be sealed is left to the sound discretion of the district court, subject to appellate

review for abuse." In re Knoxville News-Sentinel Co., Inc., 723 F.2d 470, 474 (6th Cir. 1983)

(citations omitted). In exercising its discretion to seal judicial records, the Court must balance the

public's common law right of access against the interests favoring nondisclosure. See Nixon v.

Warner Comma'ns, Inc., 435 U.S. 589, 602 (1978).

        Here, prior to filing suit, plaintiffmade a demand to inspect Fifth Third's books and records

pursuant to Ohio Revised Code Section 1701.37(c). The Company agreed to produce certain

responsive documents subject to a confidentiality agreement negotiated between the parties. Fifth

Third believes the books and records it produced contain non-public and confidential business,

financial, proprietary, or commercially sensitive information of the Company. It is "customary"

that production of corporate books and records in response to a shareholder demand be

"conditioned upon a [reasonable] confidentiality [agreement]." PershingSquare, L.P. v. Ceridian

Corp., 923 A.2d 810, 820 (Del. Ch. 2007) (involving the production of documents in response to

a shareholder demand under the Delaware statute analogous to Ohio Revised Code Section

1701.37(c)). As the Pershing court explained, while shareholders and the public have a legitimate

interest in monitoring the conduct of corporate fiduciaries like the defendants in this action, strong

countervailing factors counsel for sealing of the Complaint pursuant to the parties' confidentiality

agreement:

       The potential harm to, and chilling effect on, the candid communications between
       high ranking executives and the board is significant. "If any stockholder can make
   Case: 1:21-cv-01631 Document #: 2 Filed: 11/04/20 Page 3 of 5 PageID #:77




       public the preliminary discussions, opinions, and assessments of board members
       and other high-ranking employees, it will surely have a chilling effect on board
       deliberations" and on important relations and communications between directors
       and executives. Directors, while they set the strategic vision of the company and
       monitor the managers in carrying out that vision, usually are not involved in the
       daily inner workings of the company. Executives, on the other hand, are exposed
       in this manner. Thus, executives may provide an invaluable source of information
       regarding highly relevant topics such as employee morale, employee efficiency,
       employee mismanagement, and a plethora of other topics. In order to keep directors
       well-informed in this regard, it is important as a policy matter that we protect the
       confidentiality of communications.

Pershing Square, 923 A.2d at 823 (quoting Disney v. Walt Disney Co., C.A No. 234-N, 2005 WL

1538336, at *4 (Del. Ch. June 20, 2005)).

       The foregoing policy rationale particularly supports granting the motion to seal. In this

shareholder derivative action, plaintiff asserts claims on behalf of the nominal defendant. Fifth

Third. The Company is also a defendant in a securities class action involving overlapping facts

pending in the U.S. District Court for the Northern District of Illinois, Heavy & General Laborers'

Local 472 & 172 Pension and Annuity Funds v. Fifth Third Bancorp, C.A. No. 1:20-cv-02I76 (the

"Securities Class Action"). Were the Court to deny the motion to seal, the Company's defense in

the Securities Class Action could be prejudiced. Fifth Third voluntarily produced the confidential

information to plaintiff after negotiation of the confidentiality agreement and should not now be

penalized for fulfilling its obligations under Ohio law in response to a shareholder inspection

demand.


       For the foregoing reasons, plaintiff respectfully requests that the Court grant his motion to

seal the Complaint.

Dated: November 4, 2020                      By:     /s/ Andrew Kimble
                                             Andrew Kimble


                                             BILLER i& KIMBLE, LLC
                                             Andrew Kimble
                                             Philip Krzeski
Case: 1:21-cv-01631 Document #: 2 Filed: 11/04/20 Page 4 of 5 PageID #:78




                                 8044 Montgomery Road, Suite 515
                                 Cincinnati, Ohio 45236
                                 Telephone: (513)715-8711
                                 akimble@billerkimble.com
                                 pkrzeski@billerkimble.com

                                 Andrew Biller
                                 4200 Regent Street, Suite 200
                                 Columbus, OH 43219
                                 Telephone: (614) 604-8759
                                 abiller@billerkimhle.com

                                 CLANCY PRONGAY & MURRAY LLP
                                 Matthew M. Houston
                                 Benjamin 1. Sachs-Michaels
                                 712 Fifth Avenue
                                 New York, New York 10019
                                 Telephone: (212) 935-7400
                                 E-mail: bsachsmichaels@glancylaw.com

                                                 -and-


                                 Robert V. Prongay
                                 Pavithra Rajesh
                                 1925 Century Park East, Suite 2100
                                 Los Angeles, California 90067
                                 Telephone: (310) 201-9150
                                 E-mail: rprongay@glancylaw.com

                                 LAW OFFICE OF ALFRED G. YATES, JR. PC
                                 Alfred G. Yates, Jr.
                                 300 Mt. Lebanon Blvd, Suite 206-B
                                 Pittsburgh, PA 15219
                                 Tel: (412)391-5164

                                 Counselfor PlaintiffRobert L. Reese
    Case: 1:21-cv-01631 Document #: 2 Filed: 11/04/20 Page 5 of 5 PageID #:79




                                  CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing was filed with the Clerk of Court on November

4,2020.1 certify that all Defendants will be served with this Motion in accordance with the Federal

Rules of Civil Procedure. Once service is complete, I will submit a certificate of service.



                                      /s/Andrew Kimble
                                      Andrew Kimble
